Citation Nr: 1113541	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-30 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to reimbursement or payment for the cost of unauthorized medical expenses incurred at Forrest City Medical Center from March 23, 2006 to March 24, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1984 to October 1984 and from March 1989 to September 1992 and from October 2003 to June 2005 in the Army National Guard, during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Medical Administration Service (MAS) of the North Little Rock, Arkansas Veterans Health System, which denied the Veteran's claim for reimbursement of unauthorized private medical expenses.

In December 2009, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge at the Regional Office (RO) in North Little Rock, Arkansas.  A transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of VAMC consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the VA Medical Center (VAMC) in North Little Rock via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated by a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a) (West 2002 & Supp. 2010).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

When a veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.

Under 38 U.S.C.A. § 1728, a) the Secretary shall, under such regulations as the Secretary prescribes, reimburse veterans eligible for hospital care or medical services under this chapter for the customary and usual charges of emergency treatment (including travel and incidental expenses under the terms and conditions set forth in section 111 of this title) for which such veterans have made payment, from sources other than the Department, where such emergency treatment was rendered to such veterans in need thereof for any of the following:

(1) An adjudicated service-connected disability. 

(2) A non-service-connected disability associated with and held to be aggravating a service-connected disability. 

(3) Any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability. 

(4) Any illness, injury, or dental condition of a veteran who-- 

(A) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title); and 

(B) is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition. 

(b) In any case where reimbursement would be in order under subsection (a) of this section, the Secretary may, in lieu of reimbursing such veteran, make payment of the reasonable value of emergency treatment directly--

(1) to the hospital or other health facility furnishing the emergency treatment; or 

(2) to the person or organization making such expenditure on behalf of such veteran. 

(c) In this section, the term "emergency treatment" has the meaning given such term in section 1725(f)(1) of this title.

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the veteran must satisfy nine separate conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002(a)-(i) (2010).

The Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to veteran's mental health care and also addresses other health care related matters.

Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."  Under the statutory provisions, effective October 10, 2008, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  See 38 U.S.C.A. § 1725(f)(1).

The Veteran does not contend nor does the evidence suggest that the private medical treatment at issue here was previously authorized by the VA.  (See December 2009 Hearing Transcript, p. 6).  The Veteran essentially asserts that he had extreme stomach pain while visiting his mother.  She reportedly took him to the nearest hospital.  (Id. pp. 5-6).

Further, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  However, the Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the MAS).  See Pelegrini, 18 Vet. App. at 112; see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

To ensure due process, on remand, the VAMC should issue a supplemental SOC (SSOC) and VCCA-compliant notice that includes the amended laws and regulations pertaining to claims for reimbursement for unauthorized medical expenses.

Further, the claims file reflects a claim for payment that states "2nd Request."  The alleged "1st Request" for payment is not of record and pertinent to the claim in that one of the bases for denial was that the claim was not received within 90 days of service.  Therefore, the VAMC should attempt to obtain the initial request for payment, to include any other records from Forrest City Medical Center that are not of record.  

Further, the Court has also held that a "medical emergency" is a medical question best answered by a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  Further investigation by medical professionals is required in the instant case, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the above, and in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter providing the following information: the evidence necessary to substantiate the claim for entitlement to reimbursement of medical expenses under the amended version of 38 U.S.C.A. §§ 7125 and 7128; the evidence that VA will seek to provide and that the claimant is expected to provide.  Evidence needed to substantiate the claim includes that showing that care was rendered in a medical emergency or of such nature that a prudent layperson would think a delay in care would be hazardous to health; and evidence that a VA facility was not feasibly available.

2.  Take all necessary steps to associate all the records from Forrest City Medical Center pertaining to the Veteran's March 2006 treatment, to include all emergency room invoices received from Forrest City Medical Center and requests for payments (i.e., the Initial Request).  (An emergency room invoice received from Forrest City Medical Center is noted to have been received by VA on August 3, 2006 with the notation, "2nd Request"-the Veteran's allegation of VA's prior receipt of a timely 1st Request must be investigated).  All attempts to procure these records should be documented in the file.  If the VAMC cannot obtain these records, a notation to that effect should be inserted in the file.

3.  Thereafter, submit the claims file to a VA examiner for the purpose of obtaining an opinion as to the nature and type of care the Veteran received from March 23, 2006 to March 24, 2006.  The VA examiner should opine as to the following:
(1) Whether the Veteran's stomach ailment on March 23, 2006 is any way related to or a complication of his service-connected gastroesophageal reflux disease with small hiatal hernia. 

(2) Whether VA or other Federal facilities were feasibly available on March 23, 2006, and an attempt to use them beforehand would not have been reasonable.  (The examiner should specifically comment on the distances between the Veteran's mother's residence in Marianna and the closest VA and/or Federal facilities as compared to the Forrest City Medical Center, the availability of beds to accommodate the Veteran at the closest VA and/or Federal facilities, and the emergent nature of the Veteran's condition and nature of the treatment required).  And,

(3) When did the medical emergency end (i.e., the veteran could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability, or could have reported to a VA medical center for continuation of treatment for the disability).  

The claims folder, including all medical records, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder.  In all conclusions, the examiner must identify and explain the medical basis or bases.  

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the examiner's scope.

4.  After completion of the above, readjudicate the unauthorized medical expenses claim in light of the additional evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish him and his representative an SSOC that includes the amended provisions of 38 U.S.C.A. §§ 1725 and 1728 and any applicable regulations and allow them an appropriate period of time for a response before the case is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


